Title: To James Madison from Henry A. S. Dearborn, 24 March 1814
From: Dearborn, Henry A. S.
To: Madison, James


        
          Respected Sir,
          Custom House Boston March 24. 1814.
        
        The Brig Rambler arrived at this port yesterday from Bordeaux. The following articles which were sent to you I shall take charge of, and shall be happy to receive your orders respecting them.
        
          
             ″
            seven Baskets of wine
          
          
             ″
            Four Boxes of wine
          
          
             ″
            Two Boxes of wine
          
          
             ″
            one Pipe of Brandy
          
          
             ″
            Two Boxes of wine
          
          
             ″
            one Box of Liqurs.
          
          
             ″
            Two Baskets of oil
          
          
             ″
            One Box of Prunes.
          
        
        I have the honor to be with great respect your Obt. Servt.
        
          H. A. S. Dearborn
        
      